biAfcOFWASHINGTCh
                                                       20I3JO7MO AM 11= 26



IN THE COURT OF APPEALS FOR THE STATE OF WASHINGTON


STATE OF WASHINGTON,                               No. 68146-0-1


                       Respondent,                 DIVISION ONE


          v.



ROGER HOLMES,                                      UNPUBLISHED OPINION

                      Appellant.                   FILED: June 10. 2013

          Spearman, A.C.J. — Roger Holmes appeals the sentence imposed for his

conviction of felony violation of a court order, arguing that the trial court violated his right

to a jury trial by designating the offense as one of "domestic violence" and by imposing

an aggravating factor of rapid recidivism. In his pro se statement of additional grounds,

Holmes also challenges his conviction. Finding his arguments are without merit, we

affirm.


                                            FACTS


          On October 11, 2010, the Seattle Municipal Court issued a no-contact

order prohibiting Roger Holmes from contacting his ex-girlfriend, Michelle Garza.

The order precluded Holmes from assaulting or "causing or attempting to cause

physical harm, bodily injury" to Garza; from "coming near and from having any

contact whatsoever" with Garza; and from "entering or knowingly coming within
No. 68146-0-1/2



or knowingly remaining within 500 feet distance" of Garza. Report of Proceedings

(RP) (10/31/11) at 11-12. The order further provided that Holmes "can be

arrested even if the person or persons who obtain the order invite or allow you to

violate the order's prohibitions." ]d. at 12.

       On November 16, 2010, Dustin Byers saw a woman and one other person

arguing and fighting inside and around a car parked across the street from his

home. The argument was "heated" and "seemed violent in nature." RP (10/27/11)

at 35. Byers called the police. When he went outside, the car was driving away,

and the woman was lying in the street. The woman, Garza, told a Seattle Fire

Department lieutenant that she had been injured and thrown from the car by her

boyfriend, Holmes.

       The State charged Holmes with one count of felony violation of a court

order.1 The information alleged that the crime was one of domestic violence, and

that Holmes committed the offense shortly after being released from

incarceration.


        Before trial, Holmes sought a bifurcated proceeding where the rapid

recidivism aggravating factor would be determined separately after the guilt

phase of the trial. The State agreed that should the jury return a guilty verdict, the

same jury would be brought back to hear testimony regarding the aggravating

circumstance. At the close of evidence on the guilt phase, counsel and the court



         1The State also initially charged Holmes with one count of first degree robbery for allegedly
stealing the car, but lateramended the information to drop this count because itwas unclear whether
Holmes or Garza owned the car.
No. 68146-0-1/3



again discussed the process for the bifurcated proceeding on the aggravating

factor. Defense counsel conferred with Holmes, who then stipulated to the rapid

recidivism aggravating factor.

      The jury convicted Holmes of felony violation of a court order. Given

Holmes' stipulation, the jury was not asked to determine if this was a crime of

domestic violence, and instead, the court made a finding that that a "Crime of

Domestic Violence as defined in RCW 10.99.020 was pled and proved .. .." CP

at 45. With an offender score of 17, Holmes was subject to the statutory

maximum of 60 months. The court imposed a drug offender sentencing

alternative with 30 months of incarceration and 30 months of community custody.

Holmes appeals his sentence, and in his pro se statement of additional grounds,

he challenges his conviction.

                                      DISCUSSION


       Domestic violence designation. Holmes argues the portion of his

judgment and sentence that designates his conviction for felony violation of a

court order as one of "domestic violence" should be stricken because the jury

was never asked to determine whether the crime was one of domestic violence.

He contends that this designation could lead to increased punishment. We

disagree.

       The right to a jury trial, as specified in the Sixth Amendment of the United

States Constitution and article I, sections 21 and 22 of the Washington

Constitution, requires "that a sentence be authorized by the jury's verdict." State
No. 68146-0-1/4



v. Williams-Walker. 167 Wn.2d 889, 896, 225 P.3d 913 (2010). Thus, due

process requires that "[o]ther than the fact of a prior conviction, any fact that

increases the penalty for a crime beyond the prescribed statutory maximum must

be submitted to a jury, and proved beyond a reasonable doubt." Apprendi v. New

Jersey. 530 U.S. 466, 490, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000); see also

Blakelv v. Washington. 542 U.S. 296, 303-04, 124 S.Ct. 2531, 159 L.Ed.2d 403

(2004) and Williams-Walker, 167 Wn.2d at 896-97.

       In State v. Hagler. 150 Wn. App. 196, 201, 208 P.3d 32 (2009), this court

explained that the King County prosecutor designates crimes arising from

"domestic violence" in charging documents, so that the justice system can

"'recognize the importance of domestic violence as a serious crime against

society and to assure the victim of domestic violence the maximum protection

from abuse'" (quoting RCW 10.99.010). We also held that this "designation need

not be proven to a jury under Blakelv." ]d. (citing Blakelv, 542 U.S. 296, 124 S.Ct.

2531: State v.Winston, 135 Wn. App. 400, 406-10, 144 P.3d 363 (2006)). A trial

court can make this finding on its own because it "'does not itself alter the

elements of the underlying offense        '" Hagler, 50 Wn. App. at 201 (quoting

State v.O.P., 103 Wn. App. 889, 892, 13 P.3d 1111 (2000)). The domestic

violence designation, however, would need to be proven to a jury if it "increases

the defendant's potential punishment." State v. Felix, 125 Wn. App. 575, 577,

105 P.3d 427 (2005).
No. 68146-0-1/5



       Here, it was the trial court that made a finding of domestic violence, and

the parties do not dispute that the jury was not asked to make such a

determination. But the trial court's finding did not increase Holmes' punishment,

and as such, a jury finding was not required for the domestic violence

designation. Hagler. 150 Wn. App. at 201. Holmes nevertheless argues the

domestic violence designation must be vacated because, based on a 2010

amendment to the Sentencing Reform Act, the finding could possibly lead to

increased punishment for future crimes. See Opening Brief of Appellant at 9

(domestic violence finding "will lead to increased punishment should Mr. Holmes

be convicted of a new crime involving domestic violence").

       But even assuming Apprendi applies where a factual determination could

increase punishment for future, as-yet-uncommitted crimes, the plain language of

the statutory amendment excludes itfrom affecting Holmes. Indeed, RCW

9.94A.525(21)(a) as amended in 2010 affects offender scores only ifthe

"domestic violence as defined in RCW 9.94A.030 was plead and proven after

August 1, 2011." Here, Holmes' offense was plead in an information on January

13, 2011, before the August 1, 2011 date specified in RCW 9.94A.525(21)(a).

The domestic violence designation thus cannot increase Holmes' potential

punishment, and the trial court did not err by imposing the designation.

       Rapid recidivism aggravating factor. Holmes next argues his sentence

must be vacated because the rapid recidivism aggravating factor was not found
No. 68146-0-1/6



by the jury, and "Mr. Holmes did not waive the right to a trial by jury on this factor,

either orally or in writing." Opening Brief at 10. We disagree.

       A record sufficiently demonstrates waiver of the right to a jury trial on an

aggravating factor "if the record includes either a written waiver signed by the

defendant, a personal expression by the defendant of an intent to waive, or an

informed acquiescence." State v. Cham, 165 Wn. App. 438, 448, 267 P.3d 528

(2011). Additionally, the facts supporting an aggravating factor need not be

proven to a jury beyond a reasonable doubt if "the defendant stipulates to the

aggravating facts." RCW 9.94A.537(3). In Cham, we held that the defendant's

apparent understanding of the role of a jury, combined with defense counsel

twice telling the court the defendant wanted to waive a jurytrial, overcame any

presumption of lack of a knowing waiver:

       Cham's counsel twice told the court that she had consulted with Cham
       and that he wanted to waive his right to a jury trial. First, without Cham
       present, defense counsel told the court, "I spoke with my client and he has
       agreed to waive jury for determining the aggravating factor of rapid
       recidivism." Later, with Cham in attendance, defense counsel stated, "[F]or
       the record, Mr. Cham, after consultation, has waived the presence of the
       jury for a decision on the aggravating factor of rapid recidivism, and, the
       jury has been dismissed at this point." Also, during the court's colloquy
       with Cham to determine the adequacy of his interpreters, Cham showed
       his knowledge of the function and role of the jury. As noted by the State,
       Cham also invoked his right to a jurytrial on the underlying charges twice
       before agreeing to a bench trial on rapid recidivism. The specific facts of
       this case, including Cham's colloquy with the court about the role of a jury,
       his jury trial experience, and the unchallenged statements of his counsel,
       overcome any presumption that he did not make a knowing, intelligent,
       and voluntary waiver. They establish an informed acquiescence.

Cham, 165 Wn. App. at 449.

       Similar to Cham, the record here shows that Holmes was informed of and

acquiesced or stipulated to waiving a jury trial on the aggravating factor of rapid
                                               6
No. 68146-0-1/7



recidivism. Holmes understood the function and role of the jury. He invoked his

right to a jury trial on the underlying charges. He was also present for extensive

pre-trial discussion and planning for a bifurcated proceeding where the

aggravating factor would be determined separately after the guilt phase of the

trial.


         Indeed, with Holmes present, the State agreed that should the jury return

a guilty verdict, the same jury would be brought back to hear testimony regarding

the aggravating circumstance. At the close of evidence on the guilt phase,

Holmes was present when counsel and the court, while waiting for the jury to

return a verdict, again discussed the process for the bifurcated proceeding on the

aggravating factor. At this point, defense counsel conferred with Holmes, who

then stipulated to the rapid recidivism aggravating factor:

         The Court:   ... well, let's let Ms. Rivas talk to her client.

         Ms. Rivas: And, your Honor, Mr. Holmes and I had conferred previously
         about this. I have spoken with him again this morning, and I appreciate the
         Court's indulgence. We would stipulate to the aggravator should the jury
         come back with a guilty verdict in this case as it doesn't add anything to
         his score. Mr. Holmes has 14 or 15 points listed on his criminal history. It
         seems unlikely to me the State would fail to prove, you know, seven of
         those, which at that point, it would make a difference for Mr. Holmes. So
         we would stipulate to the aggravator so that becomes an issue.

RP (11/1/11) at 6-7. In sum, the facts in the record here establish an informed

acquiescence or stipulation to the aggravating factor of rapid recidivism, and we

reject Holmes' arguments on this issue.

         Statement of Additional Grounds. In his RAP 10.10 statement of additional

grounds for review, Holmes argues the police statements in the affidavit of
No. 68146-0-1/8


probable cause were falsified, and that the prosecutor's office committed

misconduct by pursing charges based on the affidavit. Given this argument relies

upon matters outside the record, it is not reviewable on direct appeal. State v.

McFarland. 127 Wn.2d 322, 338 n. 5, 899 P.2d 1251 (1995).

       Holmes next argues that his right to speedy trial was violated. He does

not, however, provide any citations to the record on this issue, or make any

specific argument or authority regarding this argument. As such, we are unable

to review this argument. See RAP 10.3(a)(6) (appellant must provide "argument

in support of the issues presented for review, together with citations to legal

authority and references to relevant parts of the record").

       Finally, Holmes appears to contend his conviction for violation of a no-

contact order must be reversed because the judge who issued the order did not

instruct him what to do in a situation where Garza was the person who initiated

contact. Holmes' argument is difficult to follow. He does not explain or develop

his argument, and his only authorities in support of this argument are an

unpublished case and a statute, neither of which are about violation of a no-

contact order. To the extent Holmes is arguing the evidence is insufficient to

demonstrate he knowingly violated the no-contact order, Holmes has not

provided the court with a record adequate for review. To prove this element at

trial, the State introduced the no-contact order, as well as a recording of portions

of the hearing in which the no-contact order was entered. Holmes failed to



                                             8
No. 68146-0-1/9



designate, however, these exhibits, and as such, we are unable to review this

argument.

      Affirmed.




WE CONCUR:
                                                        )P*^/Kg--\ft-^AJ .

                                                             &DK.T.